Citation Nr: 0834297	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied an increased evaluation for bilateral 
hearing loss, evaluated as noncompensable.  

In October 2007, the veteran testified at local hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of his October 2007 personal hearing, the 
veteran maintained that his hearing loss disability had 
gotten worse since his August 2005 VA examination.  See 
Transcript at 7 -8.  That examination is now over three years 
old.  The Board therefore determines that a remand is 
necessary to afford the veteran a contemporaneous VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(held that the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran).

Further, the veteran reported ongoing problems with his use 
of hearing aides.  See Transcript at 8.  An effort should be 
made to secure any records pertaining to the current 
treatment of the veteran's hearing loss.  

Finally, the Board notes a recent decision of the Court of 
Appeals for Veterans Claims (Court) established specific 
requirements for VCAA notices sent with regard to increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Also during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice conforming 
to Vazquez-Flores and Dingess should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO/AMC should ensure that the 
notification requirements and 
development procedures contained in the 
Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met.

2.	The RO/AMC should contact the veteran 
and ask that he provide the name of any 
VA or non-VA health care provider who 
has treated him for his hearing loss 
since October 2004.  After procuring 
the necessary release, if needed, those 
records should be obtained.  Any 
negative response should be included in 
the claims file.

3.	The RO/AMC should schedule the veteran 
for a VA examination to determine the 
nature and severity of his bilateral 
hearing loss.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed. Any indicated 
studies should be performed.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination 
scores.

4.	After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should 
review the new medical evidence and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

